DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-02-28. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.
The objections to the specification are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 12 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Patent 8863266 to Sanyal et al. (hereinafter "Sanyal '266") in view of U.S. Published Application 20150120808 to Bielski et al. (hereinafter “Bielski ‘808”)) does not disclose that rate-limiting is performed on an application level, rather than on a per user level.  However, these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Bielski teaches "a counter that represents how many pending requests that server See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For all these reasons, Applicant's argument is unpersuasive.
With respect to claim(s) 1 (see page(s) 13 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Sanyal '266 in view of Bielski ‘808) does not disclose “a web application plug-in respectively associated with the web application”.  However, each daemon in Sanyal ‘266 is associated with a particular web application [Sanyal '266 col. 5 l. 13-29].  Accordingly, Applicant's argument is not persuasive.
With respect to claim(s) 1 (see page(s) 13 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Sanyal '266 in view of Bielski ‘808) does not disclose “generating the rate-limiting identifier at the web application plug-in, wherein the rate- limiting identifier is unique to the web application”.  However, each throttling rule in Sanyal '266 specifies the unique name of the service to which it pertains [Sanyal '266 col. 6 l. 49-53].  Further, while Bielski's throttling identifier is unique to a throttling period, throttling periods are specific to an application [Bielski '808 ¶ 0019, 0026, 0041].  Thus, Bielski's throttling identifier is also specific to a particular application.  That is, so long as the throttling identifier does not identify multiple servers, it maps to a unique application and satisfies the claim.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Sanyal '266 in view of Bielski '808 
Sanyal '266 in view of Bielski '808 in view of Byrd ‘385 
Sanyal '266 in view of Bielski '808 in view of Kumar '830
1
[Wingdings font/0xFC]


2

[Wingdings font/0xFC]

3


[Wingdings font/0xFC]
4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


6
[Wingdings font/0xFC]


7
[Wingdings font/0xFC]


8
[Wingdings font/0xFC]


9

[Wingdings font/0xFC]

10


[Wingdings font/0xFC]
11
[Wingdings font/0xFC]


12
[Wingdings font/0xFC]


13
[Wingdings font/0xFC]


14
[Wingdings font/0xFC]


15
[Wingdings font/0xFC]


16

[Wingdings font/0xFC]

17


[Wingdings font/0xFC]
18
[Wingdings font/0xFC]


19
[Wingdings font/0xFC]


20
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Patent 8863266 to Sanyal et al. (hereinafter "Sanyal '266") in view of U.S. Published Application 20150120808 to Bielski et al. (hereinafter “Bielski ‘808”).  Sanyal '266 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).   Bielski ‘808 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Sanyal '266 discloses a computer-implemented method for performing application aware rate-limiting (throttling daemon performs throttling for particular web server [Sanyal '266 col. 5 l. 13-29])
Sanyal '266 discloses receiving requests for a web application from a plurality of client entities (user devices 102 request service from web application 106/108 [Sanyal '266 col. 4 l. 3-8, Figure 1, Reference No. 106 and 108; Figure 2, Reference No. 204]; pluralities of user devices 102 and web applications 106/108/204 [Sanyal '266 col. 10-17, col. 5 l. 35-50])
Sanyal '266 does not disclose when the received requests are to be rate-limited, requesting a rate-limiting identifier from a web application plug-in respectively associated with the web application
However, Sanyal '266 discloses when the received requests are to be rate-limited, requesting rate-limiting from a web application plug-in respectively associated with the web application (throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29]; "a daemon for each server in the group of managed servers" "runs in the background on each server" [Sanyal '266 col. 5 l. 13-29]; a throttling rule includes the ServiceName of the server for whom throttling is performed [Sanyal '266 col. 6 l. 49-53])
Sanyal '266 does not disclose generating the rate-limiting identifier at the web application plug-in, wherein the rate- limiting identifier is unique to the web application
However, Sanyal '266 discloses generating the rate-limiting rule at the web application plug-in, wherein the rate- limiting rule is unique to the web application (throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29]; "a daemon for each server in the group of managed servers" "runs in the background on each server" [Sanyal '266 col. 5 l. 13-29]; a throttling rule includes the ServiceName of the server for whom throttling is performed [Sanyal '266 col. 6 l. 49-53])
Sanyal '266 does not disclose sending the rate-limiting identifier from the web application plug-in to a rate-limiting engine
However, Sanyal '266 discloses sending the rate-limiting rule from the web application plug-in to a rate-limiting engine (throttling component 200, including throttling web service layer 208, performs rate-limiting [Sanyal '266 col. 4 l. 44-53]; throttling rules sent from persistent storage to throttling component 200 / throttling web service layer 208 [Sanyal '266 col. 7 l. 57-64, Fig. 4])
Sanyal '266 discloses using the rate-limiting identifier at the rate-limiting engine to rate-limit passing of the received requests to the web application (throttling component 200, including throttling web service layer 208, performs rate-limiting [Sanyal '266 col. 4 l. 44-53];  "An interceptor in the Web server receiving the request intercepts the request 504 and parses the request to determine the appropriate tokens and/or parameters for the respective service 506. The interceptor then contacts a throttling daemon (or other such process or component) with the determined tokens and/or parameters to determine whether to allow the request to be processed or to deny (throttle) the request 508. The throttling daemon analyzes the tokens/parameters, the usage data, and the appropriate throttling rule(s) and returns a response as to whether to throttle the request 510."  [Sanyal '266 col. 8 l. 54 – col. 9 l. 11, Fig. 5])
Further:
Bielski '808 discloses when the received requests are to be rate-limited, requesting a rate-limiting identifier from a application plug-in respectively associated with the application (throttle identifier generated for a throttling session of a server  [Bielski '808 ¶ 0019]; throttle identifier generated at server 200 by throttle component 205 [Bielski '808 ¶ 0019, 0026, 0041]; throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0024-0025, 0029, 0040])
Bielski '808 discloses generating the rate-limiting identifier at the application plug-in, wherein the rate- limiting identifier is unique to the application (throttle identifier generated for a throttling session of a server  [Bielski '808 ¶ 0019]; throttle identifier generated at server 200 by throttle component 205 [Bielski '808 ¶ 0019, 0026, 0041]; throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0024-0025, 0029, 0040])
Bielski '808 discloses providing the rate-limiting identifier from the application plug-in to a rate-limiting engine (throttle identifier is checked by throttler until the count of 
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the daemon of Sanyal '266 to provide an identifier, as taught by Bielski ‘808, to the central throttling component of Sanyal ‘266, in order to identify the resources and/or group of servers of Sanyal ‘266 that require throttling to arrive at an apparatus, method, and product including:
when the received requests are to be rate-limited, requesting a rate-limiting identifier from a web application plug-in respectively associated with the web application
generating the rate-limiting identifier at the web application plug-in, wherein the rate- limiting identifier is unique to the web application
sending the rate-limiting identifier from the web application plug-in to a rate-limiting engine
A person having ordinary skill in the art would have been motivated to combine them at least because the identifier of Bielski ‘808 would assist the throttling component and daemon of Sanyal '266 to identify messages to be throttled and to communicate with throttled clients.
Per claim 4 (dependent on claim 1):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Sanyal '266 does not disclose the rate- limiting identifier is independent of data in the received requests
However, Sanyal '266 discloses the rate- limiting is independent of data in the received requests (throttling is not based on content of requests [Sanyal '266 col. 8 l. 54 – col. 9 l. 11, Fig. 5])
Further:
Bielski '808 discloses the rate- limiting identifier is independent of data in the received requests (throttle identifier generated for a throttling session of a server  [Bielski '808 ¶ 0019]; throttle identifier generated at server 200 by throttle component 205 [Bielski '808 ¶ 0019, 0026, 0041]; throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0024-0025, 0029, 0040])

the rate- limiting identifier is independent of data in the received requests
Per claim 5 (dependent on claim 1):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Sanyal '266 does not disclose discloses the web application plug-in requests application context from the web application before sending the rate-limiting identifier to the rate-limiting engine
Further:
Bielski '808 discloses the application plug-in requests application context from the application before sending the rate-limiting identifier to the rate-limiting engine (determines whether to start / stop throttling based on high-water / low-water thresholds [Bielski '808 ¶ 0040]; throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0024-0025, 0029, 0040]))
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the daemon of Sanyal '266 in view of Bielski ‘808 to arrive at an apparatus, method, and product including:
the web application plug-in requests application context from the web application before sending the rate-limiting identifier to the rate-limiting engine
Per claim 6 (dependent on claim 1):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Sanyal '266 discloses the web application plug-in provides data to the rate-limiting engine for use in determining a rate-limit for the requests for the web application (throttle plug-in 302 determines throttling rules [Sanyal '266 col. 6 l. 34-55]; throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29, col. 4 l. 44-53; col. 8 l. 56 – col. 9 l. 2; Fig. 5 at 508])
Sanyal '266 does not disclose the web application plug-in monitors performance parameters of the web application during rate-limiting by the rate-limiting engine to determine whether the rate-limit should be changed
Sanyal '266 does not disclose if the web application plug-in determines [based on said monitoring] that the rate-limit should be changed, the plug-in notifies the rate-limiting engine
However, Sanyal '266 discloses if the web application plug-in determines that the rate-limit should be changed, the plug-in notifies the rate-limiting engine (throttle plug-in 302 determines throttling rules [Sanyal '266 col. 6 l. 34-55]; throttle plug-in 302 adds and removes throttling rules [Sanyal '266 col. 6 l. 34-55]; throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29, col. 4 l. 44-53; col. 8 l. 56 – col. 9 l. 2; Fig. 5 at 508])
Further:
Bielski '808 discloses the application plug-in monitors performance parameters of the application during rate-limiting by the rate-limiting engine to determine whether the rate-limit should be changed (throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0019, 0024-0025, 0029, 0040])
Bielski '808 discloses if the application plug-in determines that the rate-limit should be changed, the plug-in notifies the rate-limiting engine (throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0031-0032, 0019, 0024-0025, 0029, 0040]; when count is below low-water mark, stops throttling [Bielski '808 ¶ 0019, 0031-0032]; when count is above high-water mark, starts throttling [Bielski '808 ¶ 0019, 0031-0032])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the daemon of Sanyal '266 in view of Bielski ‘808 to arrive at an apparatus, method, and product including:
the web application plug-in monitors performance parameters of the web application during rate-limiting by the rate-limiting engine to determine whether the rate-limit should be changed
if the web application plug-in determines that the rate-limit should be changed, the plug-in notifies the rate-limiting engine
Per claim 7 (dependent on claim 1):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference

Sanyal '266 does not disclose when the received requests to one or more of the web applications are to be rate-limited, using a rate-limiting engine to request rate-limiting identifiers from web application plug-ins respectively associated with each of the multiple web applications that are to be rate-limited
However, Sanyal '266 discloses when the received requests to one or more of the web applications are to be rate-limited, using a rate-limiting engine to request rate-limiting from web application plug-ins respectively associated with each of the multiple web applications that are to be rate-limited (throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29]; "a daemon for each server in the group of managed servers" "runs in the background on each server" [Sanyal '266 col. 5 l. 13-29]; a throttling rule includes the ServiceName of the server for whom throttling is performed [Sanyal '266 col. 6 l. 49-53])
Sanyal '266 does not disclose generating the rate-limiting identifiers at each of the respective web application plug-ins, wherein each rate-limiting identifier generated by each web application plug-in is unique to the respective web application
However, Sanyal '266 discloses generating the rate-limiting rule at each of the respective web application plug-ins, wherein each rate-limiting rule generated by each web application plug-in is unique to the respective web application (throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29]; "a daemon for each server in the group of managed servers" "runs in the background on each server" [Sanyal '266 col. 5 l. 13-29]; a throttling rule includes the ServiceName of the server for whom throttling is performed [Sanyal '266 col. 6 l. 49-53])
Sanyal '266 does not disclose sending the rate-limiting identifiers from the respective web application plug-ins to the rate-limiting engine
However, Sanyal '266 discloses sending the rate-limiting rule from the respective web application plug-ins to the rate-limiting engine (throttling component 200, including throttling web service layer 208, performs rate-limiting [Sanyal '266 col. 4 l. 44-53]; throttling rules sent from persistent storage to throttling component 200 / throttling web service layer 208 [Sanyal '266 col. 7 l. 57-64, Fig. 4])
Sanyal '266 discloses rate-limiting requests received for each of the multiple web applications that are to be rate-limited using the rate-limiting identifiers provided from the respective web application plug-ins (throttling component 200, including throttling web service layer 208, performs rate-limiting [Sanyal '266 col. 4 l. 44-53];  "An interceptor in the Web server receiving the request intercepts the request 504 and parses the request to determine the appropriate tokens and/or parameters for the 
Further:
Bielski '808 discloses when the received requests to one or more of the applications are to be rate-limited, using a rate-limiting engine to request rate-limiting identifiers from application plug-ins respectively associated with each of the multiple applications that are to be rate-limited (throttle identifier generated for a throttling session of a server  [Bielski '808 ¶ 0019]; throttle identifier generated at server 200 by throttle component 205 [Bielski '808 ¶ 0019, 0026, 0041]; throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0024-0025, 0029, 0040])
Bielski '808 discloses generating the rate-limiting identifiers at each of the respective application plug-ins, wherein each rate-limiting identifier generated by each application plug-in is unique to the respective web application (throttle identifier generated for a throttling session of a server  [Bielski '808 ¶ 0019]; throttle identifier generated at server 200 by throttle component 205 [Bielski '808 ¶ 0019, 0026, 0041]; throttles requests by application when per application counter is above threshold [Bielski '808 ¶ 0024-0025, 0029, 0040])
Bielski '808 discloses providing the rate-limiting identifiers from the respective application plug-ins to the rate-limiting engine (throttle identifier is checked by throttler until the count of pending requests at the server falls below a determined level [Bielski '808 ¶ 0024, 0026, 0033])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the daemon of Sanyal '266 in view of Bielski ‘808 to arrive at an apparatus, method, and product including:
when the received requests to one or more of the web applications are to be rate-limited, using a rate-limiting engine to request rate-limiting identifiers from web application plug-ins respectively associated with each of the multiple web applications that are to be rate-limited
generating the rate-limiting identifiers at each of the respective web application plug-ins, wherein each rate-limiting identifier generated by each web application plug-in is unique to the respective web application
sending the rate-limiting identifiers from the respective web application plug-ins to the rate-limiting engine
Per claim 8 (independent):
Sanyal '266 discloses a system comprising a processor, a data bus coupled to the processor, a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for performing instructions executable by the processor (processor(s), memory, computer readable media, storage, executable instructions [Sanyal '266 col. 11 l. 4 – col. 12 l. 37])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 8):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 8):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
Sanyal '266 discloses a non-transitory, computer readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (processor(s), memory, computer readable media, storage, executable instructions [Sanyal '266 col. 11 l. 4 – col. 12 l. 37])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanyal '266 in view of Bielski ‘808 in view of U.S. Patent No. 8671385 to Byrd et al. (hereinafter "Byrd ‘385").  Byrd ‘385 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 2 (dependent on claim 1):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Sanyal '266 does not disclose receiving a plurality of data streams from the plurality of client entities at a API gateway, wherein the plurality of data streams include requests that are to be passed to the web application
However, Sanyal '266 discloses receiving a plurality of data streams from the plurality of client entities at a gateway, wherein the plurality of data streams include requests that are to be passed to the web application (throttles requests from plurality of clients [Sanyal '266 col. 4 l. 3-8, col. 2 l. 10-17, Fig. 1 at 106, Fig. 2 at 204])
Sanyal '266 does not disclose determining, by the API gateway, whether one or more of the data streams should be rate-limited
However, Sanyal '266 discloses determining, by the gateway, whether one or more of the data streams should be rate-limited (throttle plug-in 302 determines throttling rules [Sanyal '266 col. 6 l. 34-55]; throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29, col. 4 l. 44-53; col. 8 l. 56-63])
Sanyal '266 does not disclose if one or more of the plurality of data streams are to be rate-limited, the API gateway notifies the rate-limiting engine that one or more of the plurality of data streams are to be rate-limited
However, Sanyal '266 discloses if one or more of the plurality of data streams are to be rate-limited, the gateway notifies the rate-limiting engine that one or more of the plurality of data streams are to be rate-limited (throttle plug-in 302 determines throttling rules [Sanyal '266 col. 6 l. 34-55]; throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29, col. 4 l. 44-53; col. 8 l. 56-63])
Sanyal '266 does not disclose in response to the notification from the API gateway, the rate-limiting engine executes operations including requesting the rate-limiting identifier from the web application plug-in of the web application
However, Sanyal '266 discloses in response to the notification from the gateway, the rate-limiting engine executes operations including requesting the rate-limiting identifier from the web application plug-in of the web application (throttle plug-in 302 determines throttling rules [Sanyal '266 col. 6 l. 34-55]; throttling daemon performs throttling for web server [Sanyal '266 col. 5 l. 13-29, col. 4 l. 44-53; col. 8 l. 56-63])
Further:
Byrd '385 discloses receiving a plurality of data streams from the plurality of client entities at a API gateway, wherein the plurality of data streams include requests that are to be passed to the web application (API gateway performs throttling [Byrd '385 col. 12 l. 53-55, Fig. 5 at 452])
Byrd '385 discloses determining, by the API gateway, whether one or more of the data streams should be rate-limited (API gateway validates throttling of messages [Byrd '385 col. 4 l. 28-33])
Byrd '385 discloses if one or more of the plurality of data streams are to be rate-limited, the API gateway notifies the rate-limiting engine that one or more of the plurality of data streams are to be rate-limited (API gateway determines that a request should be throttled [Byrd '385 col. 19 l. 66 – col. 20 l. 8, col. 5 l. 31-38, col. 3 l. 52-55]; API gateway throttles requests [Byrd '385 col. 19 l. 66 – col. 20 l. 8, col. 5 l. 31-38])
Byrd '385 discloses in response to the notification from the API gateway, the rate-limiting engine executes operations including requesting the rate-limiting identifier from the web application plug-in of the web application (API gateway determines that a 
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified of Sanyal '266 to provide an API gateway, as taught by Byrd ‘385 in order to provide access to the public and to arrive at an apparatus, method, and product including:
receiving a plurality of data streams from the plurality of client entities at a API gateway, wherein the plurality of data streams include requests that are to be passed to the web application
determining, by the API gateway, whether one or more of the data streams should be rate-limited
if one or more of the plurality of data streams are to be rate-limited, the API gateway notifies the rate-limiting engine that one or more of the plurality of data streams are to be rate-limited
in response to the notification from the API gateway, the rate-limiting engine executes operations including requesting the rate-limiting identifier from the web application plug-in of the web application
A person having ordinary skill in the art would have been motivated to combine them at least because the API gateway of Byrd ‘385 would take a high volume of data traffic and distribute the data across a cluster of application nodes in the system of Sanyal '266.
Per claim 9 (dependent on claim 8):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s)  3, 10, and 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanyal '266 in view of Bielski ‘808 in view of U.S. Published Application 20110040830 to Kumar et al. (hereinafter “Kumar '830”).  Kumar '830 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 3 (dependent on claim 1):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Sanyal '266 does not disclose the rate- limiting identifier comprises a hash tag, wherein the hash tag is unique to the web application
Further:
Kumar '830 discloses the rate- limiting identifier comprises a hash tag, wherein the hash tag is unique to the web application (hash of call specific data, including application ID, determines how request will be rate-limited [Kumar '830 ¶ 0030, 0051, Claim 18])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified of Sanyal '266 to provide a hash value, as taught by Kumar '830 in order to assist the resources and/or group of servers of Sanyal ‘266 and to arrive at an apparatus, method, and product including:
the rate- limiting identifier comprises a hash tag, wherein the hash tag is unique to the web application
A person having ordinary skill in the art would have been motivated to combine them at least because the hash value of Kumar '830 would be produced programmatically by a piece of code that the administrator of the API gateway can choose to implement.
Per claim 10 (dependent on claim 8):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Sanyal '266 in view of Bielski ‘808 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494